      Case 2:20-cv-05715-RGK-SHK Document 79 Filed 08/16/21 Page 1 of 1 Page ID #:532



                                                                                   JS-6




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                           CASE NUMBER
  CHRISTAL JOHNSON, et al
                                                                   2:20-cv-05715-RGK-SHK
                                            PLAINTIFF(S)
                    v.
   CITY OF LOS ANGELES, et al
                                                                   JUDGMENT ON THE VERDICT
                                                                      FOR THE PLAINTIFF(S)
                                          DEFENDANT(S).



       This action came on for jury trial, the Honorable R. GARY KLAUSNER                           District
Judge, presiding, and the issues having been duly tried and the jury having duly rendered its verdict,

         IT IS ORDERED AND ADJUDGED that the plaintiff(s):
  Mariyon Williams



recover of the defendant(s):
  Cory Meisner and Brandon Bolen




the sum of $75,000.00                                                , with interest thereon at the legal rate as
provided by the law, and its costs of action, taxed in the sum of to be determined upon an. application for Bill
 of Costs.
                                                              Clerk, U. S. District Court



Dated:      August 16, 2021                                  By S. Williams
                                                               Deputy Clerk

At: Los Angeles, CA



cc: Counsel of record

CV-49 (05/98)                      JUDGMENT ON THE VERDICT FOR THE PLAINTIFF(S)
